Citation Nr: 1101611	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  08-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from November 1959 to February 
1963.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The RO in New York, New York certified these claims to the Board 
for appellate review. 

In January 2010, the Board remanded these claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
Board again REMANDS these claims to AMC for additional action.  


REMAND

The Board remanded the Veteran's claim to the RO in January 2010 
for two purposes, including affording the Veteran VA 
examinations, during which examiners were to determine the 
etiology of the disabilities at issue in this appeal.  The Board 
instructed the RO to ask the examiners to consider all lay 
statements of record before offering an opinion, explaining that 
the Veteran was competent to report symptoms of such disabilities 
and injuries.  

While the case was in remand status, the RO afforded the Veteran 
VA examinations, as requested, but the examiners did not follow 
the instructions provided in the Board's REMAND.  Both examiners 
provided negative opinions based on the absence of medical 
evidence of in-service back trauma and foot fungus during service 
and for years after discharge.  The examiners did not consider 
the Veteran's competent lay testimony regarding an in-service 
back injury and in-service foot rashes.  The reports of the 
examinations are thus inadequate.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that if an examiner relied solely on 
the absence of evidence in the service medical records to provide 
a negative opinion and did not consider lay evidence of in-
service symptomatology, his opinion is inadequate).  

A Board remand imposes upon VA's Secretary a concomitant duty to 
ensure compliance with the terms of the remand.  When the RO 
fails to comply with the Board's orders set forth therein, the 
Board must insure subsequent compliance by returning the claims 
file for completion of previously requested action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Based on the VA examiners' 
failure to follow the Board's January 2010 remand instructions, 
another remand is necessary.

This case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination in 
support of his claim for service connection 
for a low back disability.  Ask the 
examiner to review all pertinent documents 
therein, including all of the Veteran's lay 
statements, and to confirm in his written 
report that he conducted such a review.  
Advise the examiner that the Veteran is 
competent to describe symptoms experienced 
or injuries sustained during service and 
thereafter and that any medical opinion 
provided should contemplate all reported 
symptoms and injuries.  Also advise the 
examiner to perform all indicated studies 
necessary to support his opinion.  Ask the 
examiner to then:

a) record in detail the Veteran's 
reported history of an in-service 
back injury secondary to 
parachuting and continuity of 
back symptoms during the years 
following the injury; 

b) based on all of the evidence 
of record, including the 
Veteran's reported history, offer 
an opinion as to whether it is at 
least as likely as not (50 
percent probability or greater) 
that the Veteran's back 
disability is related to his 
active service;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  Afford the Veteran a VA examination in 
support of his claim for service connection 
for bilateral foot fungus.  Ask the 
examiner to review all pertinent documents 
therein, including all of the Veteran's lay 
statements, and to confirm in his written 
report that he conducted such a review.  
Advise the examiner that the Veteran is 
competent to describe symptoms experienced 
during service and thereafter and that any 
medical opinion provided should contemplate 
all reported symptoms.  Also advise the 
examiner to perform all indicated studies 
necessary to support his opinion.  Ask the 
examiner to then:

a) record in detail the Veteran's 
reported history of in-service 
foot rashes and continuity of 
such symptoms during the years 
following discharge; 

b) based on all of the evidence 
of record, including the 
Veteran's reported history, offer 
an opinion as to whether it is at 
least as likely as not (50 
percent probability or greater) 
that the Veteran's bilateral foot 
fungus is related to his active 
service;  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
expressed; and

d) if the opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

3.  Readjudicate the claims based on all of 
the evidence of record.  If either benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the Veteran 
and his representative a supplemental 
statement of the case.  

Subject to current appellate procedure, return this case to the 
Board for further consideration.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

These claims must be afforded expeditious treatment.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


